Exhibit 11 Reed Smith LLP Federated Investors Tower 12th Floor 1001 Liberty Avenue Pittsburgh, PA 15222-3779 Fax 412.288.3063 December 22, 2008 The Trustees of Federated Equity Funds 5800 Corporate Drive Pittsburgh, PA 15237-7000 Ladies and Gentlemen: Federated Clover Small Value Fund, Federated Clover Mid Value Fund and Federated Clover Value Fund(each a “Fund” and collectively the “Funds”), each a portfolio of Federated Equity Funds, a Massachusetts business trust, proposes to acquire the assets of Clover Capital Enhanced Small Cap Value Fund, LLC, Clover Capital Mid Cap Value Equity Common Fund, LLC and Clover Capital Multi Cap Value Equity Common Fund, LLC, respectively, in exchange for Institutional Shares of the Fund (“Shares”) pursuant to the Agreement and Plan of Asset Transfer dated ("Agreement"), included as an exhibit to the registration statement of the Fund filed on Form N-14 under the Securities Act of 1933, as amended ("N-14 Registration"). As counsel, we have reviewed the appropriate documents relating to the organization of the Fund, its registration under the Investment Company Act of 1940, the registration of its securities on Form N-1A under the Securities Act of 1933 and participated in the drafting of the N-14 Registration.
